Case: 1:21-cv-00136-DMB-DAS Doc #: 3 Filed: 09/03/21 1 of 1 PagelD #: 284

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

ROGER STARNER JONES, MD PLAINTIFF

v. CIVIL ACTION NO. 1:21-cv-00136-GHD-DAS

PHYCON, INC.; HEALTHCARE INNOVATION

GROUP, LLC d/b/a RELIAS HEALTHCARE AND

OTHER RELATED RELIAS ENTITIES; NORTH

MISSISSIPPI MEDICAL CENTER; et al. DEFENDANTS

ORDER OF RECUSAL
The undersigned hereby RECUSES himself from further participation in this cause. The
case sub judice is returned to the Clerk of the United States District Court for the Northern District

of Mississippi for reassignment. yi

SO ORDERED, this, the o day of September, 2021.

My hanna

SENIOR U.S. DISTRICT JUDGE
